Citation Nr: 0026475
Decision Date: 10/03/00	Archive Date: 12/28/00

DOCKET NO. 98-13 927A              DATE OCT 03, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Togus, Maine

THE ISSUE

Entitlement to service connection for residuals of a left hip
fracture claimed to have resulted from a bone disorder that, in
turn, is claimed to have resulted from steroids prescribed for
service-connected Crohn's disease and for a back disorder diagnosed
as a spondyloarthropathy.

REPRESENTATION 

Appellant represented by: Paralyzed Veterans of America, Inc. 

ATTORNEY FOR THE BOARD 

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from February 1968 to October 1970.
In November 1970, he claimed service connection for residuals of a
back injury, and a rating decision later that month granted service
connection for lumbosacral strain superimposed upon spina bifida
occulta. September 1979 and June 1981 decisions by the Board of
Veterans' Appeals (Board) denied evaluation greater than 20 percent
for that back disorder.

Following November 1985, August 1986, and April 1987 Board
decisions, each of which remanded the case for development of the
evidence, a May 1987 rating decision granted service connection for
ankylosing spondylitis, formerly evaluated as lumbosacral strain.
A February 1993 rating decision granted service connection for
Crohn's disease. A March 1997 rating decision denied service
connection for the claimed loss of use of both legs secondary to
service-connected disorders. A May 1998 Board decision
characterized the issue on appeal as service connection, on a
primary or secondary basis, for bilateral lower extremity
paraparesis. The Board decision denied that claim, and also denied
an increased evaluation for Crohn's disease.

In a September 1997 statement, the veteran contended that a 1995
left hip fracture, requiring subsequent arthroplasty, was due to
medication that had been prescribed for Crohn's disease and
ankylosing spondylitis. This appeal comes to the Board from a
January 1998 rating decision by the Togus, Maine, Regional Office
(RO) that denied service connection for a left hip disorder claimed
as secondary to service-connected Crohn's disease and ankylosing
spondylitis.

This case was before us in May 2000 and, after reviewing the
veteran's contentions and the evidence, we concluded that he was
not actually claiming that ankylosing spondylitis and Crohn's
disease caused the his left hip fracture; instead, it appeared that
he was claiming that medication prescribed by VA for his service-
connected conditions caused a bone disorder that made him
susceptible to fractures. Thus, we concluded that the issue on
appeal should be recharacterized. We also found that

2 - 

evidence and argument the veteran submitted in support of the
instant claim was deemed by the RO to constitute a new claim.
Accordingly, the RO did not issue a Supplemental Statement of the
Case reflecting consideration of that evidence in connection with
the instant claim. The May 2000 Board decision remanded the case
for issuance of a Supplemental Statement of the Case.

FINDINGS OF FACT

In a letter addressed to the Board, dated in September 2000, the
veteran expressed his desire to withdraw the present appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the
appellant having been met, the Board lacks appellate jurisdiction
over the matter. 38 C.F.R. 20.204(b) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran was prescribed prednisone after Crohn's
disease was diagnosed in December 1992. In August 1995, he
fractured his left hip. In a September 1997 claim, he contended
that his left hip fracture;md subsequent arthroplasty were caused
by prednisone he had been prescribed by VA. The relationship he
alleged was not entirely clear but, in June 1999, he submitted
treatise evidence showing that osteoporosis was a potential adverse
reaction to prednisone. The veteran enclosed that evidence with
written argument wherein he asserted that prednisone caused him to
develop osteoporosis and that his left hip fracture resulted from
the osteoporosis.

3 -

In an August 1999 deferred rating decision, the veteran's argument
and treatise evidence were viewed as a new claim for service
connection for osteoporosis secondary to prednisone. Accordingly,
the evidence and argument was not considered in connection with
this appeal and a Supplemental Statement of the Case was not
issued. Thus, our May 2000 decision remanded the case for issuance
of the requisite Supplemental Statement of the Case.

In June 2000, the RO issued a Supplemental Statement of the Case in
accord with our May decision. A letter of like date afforded the
veteran the opportunity to respond to the Supplemental Statement of
the Case. He did not avail himself of that opportunity, and a 12
September letter advised him that his case was being returned to
the Board for disposition. On 22 September, the Board received a
memoradum from the veteran's national representative, transmitting
an 18 September letter from the veteran addressed to the Board,
withdrawing the Substantive Appeal.

A Substantive Appeal may be withdrawn in writing at any time before
the Board promulgates a decision. 38 C.F.R. 20.204(b). Having met
the requirements of 38 C.F.R. 20.204, the veteran has effectively
removed this case from appellate status. Accordingly, the Board
does not have jurisdiction to review the appeal, and it is
dismissed without prejudice.

ORDER

The appeal is dismissed.

ANDREW J. MULLEN
Veterans Law Judge 
Board of Veterans' Appeals

4 -



